DETAILED ACTION
This office action is in response to Applicant’s submission filed on 12/16/2021. Claims 1, 3, 5, 7, 9, 11, 13, and 17 are amended.  Claims 4, 10, and 16 are cancelled. Claims 2, 8, and 14 were cancelled in the previous Office Actions. Claims 22 – 24 are new. The claims amended in a manner that places the application in condition for allowance. As such, claims 1, 3, 5 – 7, 9, 11 – 13, 15, 17 - 24 are allowed. Please see below for more detail.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/16/2021 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Amended claim 1, is recited here for reference and discussion only: “receiving an output of an automatic speech recognition engine; extracting an alphanumeric sequence from the output, generating new candidates for the alphanumeric sequence by: breaking the alphanumeric sequence into phonetic segments; in response to determining that there are one or more phonetically matching candidates for a first prefix segment of the phonetic segments, adding the one or more phonetically matching candidates as first prefix candidates for the first prefix segment; in response to determining that there is no phonetically matching candidate for a second prefix segment of the phonetic segments, adding the second prefix segment as a second prefix candidate for the second prefix segment; and combining a different first prefix candidate with the second prefix candidate to generate the new candidates for the phonetic segment; generating scores for the new candidates using a correction model, adjusting each of the scores using any combination of statistical parameters and domain rules, wherein the statistical parameters comprise local correlations and global correlations, and wherein the domain rules comprise rules driven by business knowledge; ranking the new candidates based on the adjusted scores associated with the new candidates using machine learning;   selecting a candidate of the ranked candidates having a highest score of the adjusted scores and based on a minimum edit distance of that candidate; correcting the output by replacing the alphanumeric sequence with the selected candidate; and returning the corrected output.”
The closest teaching(s) to the currently claimed invention were the references applied in the previous office actions with specific regard to the closest prior art of record of Riley, Ju, Bocchieri, Yasa and particularly Emam, and Scarasso.
Riley (US-9190054B1) teaches Col. 7, lines 53 - 60:"A user 110 may determine that corrections are necessary from recognition that the user 110 provided an erroneous initial command. Alternatively or in addition, the user 110 may determine that correction is necessary in response to feedback from the user feedback device 108′ indicating that an error was introduced into the original user entry, for example, during speech recognition and/or encoding.”, and Col. 7, lines 24 – 31:”For example, the speech recognizer 118 is a speech processor configured to generate an alpha-numeric string corresponding to a textual representation of the spoken user entry. In at least some implementations, the encoded user entry is forwarded from the speech recognizer 118 to the user feedback device 108′ allowing the user 110 to determine whether the speech recognizer properly interpreted the spoken user entry.”, and Col. 7, line 61- Col. 8, line 4:"It is desirable to produce a refinement or correction string S.sub.3 corresponding to an intended refinement or correction, given only an initial user entry string and subsequent refinement or correction string <S.sub.1,S.sub.2>. In at least some implementations, a user entry refinement/correction engine produces one or more candidate refined/corrected user entries S.sub.3, referred to herein as alignments. An alignment A, between S.sub.1 and S.sub.2, represents a mapping of one or more tokens in S.sub.1 to tokens in some candidate S.sub.3, such that a measure of string difference corresponds to the refining/corrective user entry, S.sub.3−S.sub.1=S.sub.2.", 
Ju (US-20200342860A1) teaches Par. 0030:"For instance, in a scenario in which a speaker tells her password, e.g., “Pi10t” which includes alphanumeric characters and specific punctuation that need to be pronounced and specified individually, to her spouse or a support staff agent over a voice call, it may take more than one, perhaps several, rounds of the conversation with speech from each party, including confirmation, to successfully deliver the information. In this scenario, the speaker may say the password which, after transcribing, may result in: “pilot capital ‘p’ eye one zero tee.” It is also possible that the ASR [automatic speech recognition] may transcribe ‘1’ as “won” instead of “one,” or that ‘t’ may be transcribed as “tea,” or that “capital ‘p’” may be transcribed incorrectly, and such mistakes can lead to misidentification of the password. Moreover, if the speaker must repeat some or all of the password to ensure that the listening party has the password correct, the password will exist is in whole or in part at several locations in the text. With only ASR transcriptions and/or diarization, the identifying information is very difficult to correctly identify from audio recordings."

Yasa (US-20200184959A1) teaches Par. 0130:” The various components illustrated in FIG. 4 may be configured to filter, narrow, and/or rank the list of candidate utterance text 428 to determine a final alternative utterance text 452 that is presented to the user. The list of candidate utterance text 428 may be provided to a ranking component 430. The ranking component 430 may employ machine learning [ML] techniques to narrow or rank the candidate utterances 428. For example, the ranking component 430, using ML techniques, may determine a score for each candidate utterance text based on its semantic similarity with the utterance input 402. Based on the score, the ranking component 430 may rank the list of candidate utterance text or filter/narrow the list of candidate utterance text by removing the candidate utterance text whose scores do not meet a threshold.”, and Par. 0090:” The NLU results 
Emam (US-20030078778A1) teaches Claim 25:” …wherein the post-processing step further comprises at least one of: (a) responsive to two consecutive constituents representing a first prefix-constituent and a second prefix-constituent by one of: recombining said first prefix-constituent and said second prefix-constituent into a third prefix-constituent if said prefix-prefix-matrix is indicating said first prefix-constituent and said second prefix-constituent as a legal combination in said language, and dropping said first prefix-constituent if said prefix-prefix-matrix is indicating said first prefix-constituent and said second prefix-constituent as an illegal combination in said language; ….”
Scarasso (US-9761222B1) teaches Col. 6, lines 12 – 23:” In at least one implementation, the Goal Engine 150 runs in a plurality of distributed and clustered computers (processor, memory and storage) and manages a plurality of goal instances 152(a, b). Each goal instance 152a can implement a goal process 134. In at least one implementation, a goal process can comprise a Rete like pattern-matching algorithm rules process that contains state nodes in which each state node contains a knowledge domain of business rules. In at least one implementation, the goal instance 152a can 
However, Riley, Ju, Bocchieri, Yasa, Emam, and Scarasso individually or in combination do not teach specific limitations such as “…adjusting each of the scores using any combination of statistical parameters and domain rules, wherein the statistical parameters comprise local correlations and global correlations, and wherein the domain rules comprise rules driven by business knowledge…” While Riley, Ju, Bocchieri, Yasa, Emam, and Scarasso teach some aspect of the current claim as cited earlier, however, they do not teach and/or suggest claim in it its entirety, especially the limitation quoted above particularly underlined portion. Therefore claim 1 is allowed.
Independent claim 7, and 13 are CRM and system version of claim 1 and recite the same functionality as limitations of claim 1. Claim 7’s limitation that causes the same reason for allowance is “adjusting each of the scores using any combination of statistical parameters and domain rules, wherein the statistical parameters comprise local correlations and global correlations, and wherein the domain rules comprise rules driven by business knowledge”, which is the same language as claim 1 and as such claim 7 is allowable.
Similarly Claim 13’s limitation that causes the same reason for allowance is “adjusting each of the scores using any combination of statistical parameters and domain rules, wherein the statistical parameters comprise local correlations and global correlations, and wherein the domain rules comprise rules driven by business knowledge”, which is the same language as claim 1 and as such claim 13 is allowable.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. Bouzid (US-20130272511A1) teaches Par. 0219:” In some implementations, the engine attributes 1090 of an ASR engine may include one or more channel types. A channel type may indicate whether an ASR engine is configured to support speech recognition only, or an ASR engine is configured to support speech recognition assisted by information provided by the user using other modes (e.g., text). For example, the voice recognition accuracy may improve if an ASR engine can process text information provided by the user, which may provide additional context for 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DARIOUSH AGAHI/ Examiner, Art Unit 2656        

/HUYEN X VO/Primary Examiner, Art Unit 2656